Exhibit 10.4

FIRST COMMUNITY BANK

DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

FIRST COMMUNITY BANK

DEFERRED COMPENSATION PLAN

EFFECTIVE

AS OF

JANUARY 1, 2005

 

           Page

ARTICLE I

   Definitions    I-1

ARTICLE II

   Administration    II-1

ARTICLE III

   Benefits    III-1

ARTICLE IV

   Distribution of Benefits    IV-1

ARTICLE V

   Financing    V-1

ARTICLE VI

   Amendment and Termination    VI-1

ARTICLE VII

   Miscellaneous    VII-1



--------------------------------------------------------------------------------

FIRST COMMUNITY BANK

DEFERRED COMPENSATION PLAN

PURPOSE

First Community Bank of America (the “Company”), hereby establishes, effective
as of January 1, 2005, the First Community Bank Deferred Compensation Plan (the
“Plan”) to retain and reward a select management or highly compensated employee
of the Company. The Plan is an unfunded plan established and maintained for the
primary purpose of providing certain key employees who substantially contribute
to the success of the Company with deferred compensation benefits.

ARTICLE I

Definitions

Whenever used hereinafter, the following terms shall have the meaning set forth
below.

(a) “Accrued Benefit” shall mean the retirement benefit, which the Participant
has earned, based on his Final Compensation as of the date of determination and
calculated in accordance with paragraph (a) of Article III if the Participant
has attained age 65 at the time of determination, or paragraph (b) of Article
III if the Participant has not attained age 65 at the time of determination.

(b) “Actuarial Present Value” shall mean, with respect to determining the amount
of a lump sum payment, an amount determined by using a six and one half percent
(6.5%) discount rate and the Age 85 Mortality Table.

(c) “Affiliate” shall mean, with respect to the Company, any corporation other
than such Company that is a member of a controlled group of corporations, within
the meaning of Section 414(b) of the Code, of which such Company is a member;
all other trades or businesses (whether or not incorporated) under common
control, within the meaning of Section 414(c) of the Code, with such Company;
any service organization other than such Company that is a member of an
Affiliated service group, within the meaning of Section 414(m) of the Code, of
which such Company is a member; and any other organization that is required to
be aggregated with such Company under Section 414(o) of the Code.

(d) “Beneficiary” shall mean the person or persons designated by a Participant
in writing who are to receive any benefits under the Plan after the
Participant’s death. If the Participant does not select a Beneficiary under this
Plan on forms provided for that purpose, the Participant’s Beneficiary shall be
the Participant’s estate.

(a) “Change in Control” shall mean a transaction in which the Employer enters
into a merger, consolidation, lease, joint venture or similar transaction which

 

I-1



--------------------------------------------------------------------------------

results in the Employer no longer being the controlling entity, or such other
definition specified in Treasury regulations or other guidance issued under
Section 409A of the Code.

(e) “Claimant” shall mean a Participant or Beneficiary.

(f) “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time, or any successor statute. Reference to a specific section of
the Code shall include a reference to any successor provision.

(g) “Company” shall mean First Community Bank of America and its successors.

(h) “Compensation” shall mean base salary, bonus and incentive compensation
amounts received by a Participant from the Company. Compensation shall not
include any salary reductions made pursuant to a plan described in Section 125
or Section 401(k) of the Code. Compensation shall not include any amounts
realized from the exercise of a non-qualified stock option or amounts realized
from restricted stock or qualified stock options.

(i) “Early Retirement Age” shall mean the Participant’s attainment of age 60.

(j) “Effective Date” shall mean January 1, 2005.

(k) “Final Compensation” shall mean the Compensation received by the Participant
over the twelve months immediately preceding the Participant’s last day of
full-time employment.

(l) “Normal Retirement Age” shall mean the Participant’s attainment of age 65,
or if later, the Participant’s age as of the date employment with the Company is
terminated.

(m) “Participant” shall mean Kenneth Cherven.

(n) “Plan” shall mean the First Community Bank Deferred Compensation Plan hereby
created and as it may be amended from time to time.

(o) “Plan Administrator” shall mean a committee appointed by the Company, or if
no committee is appointed, the Company.

(p) “Plan Year” shall mean the 12-month period ending each December 31.

 

I-2



--------------------------------------------------------------------------------

ARTICLE II

Administration

(a) Plan Administrator.

(1) The Plan Administrator shall have complete control and discretion to manage
the operation and administration of the Plan, with all powers necessary to
enable it to carry out its duties in that respect. Not in limitation, but in
amplification of the foregoing, the Plan Administrator shall have the following
powers:

(A) To determine all questions relating to the eligibility of Kenneth Cherven to
participate or continue to participate in the Plan;

(B) To maintain all records and books of account necessary for the
administration of the Plan and establish such accounting procedures as are
necessary to administer the Plan;

(C) To interpret the provisions of the Plan and to make and to publish such
interpretive or procedural rules as are not inconsistent with the Plan and
applicable law;

(D) To compute, certify and arrange for the payment of benefits to which the
Participant or any Beneficiary is entitled;

(E) To process claims for benefits under the Plan by the Participant or any
Beneficiary;

(F) To engage consultants and professionals to assist the Plan Administrator in
carrying out its duties under this Plan; and

(G) To develop and maintain such instruments as may be deemed necessary from
time to time by the Plan Administrator to facilitate payment of benefits under
the Plan.

(2) The Plan Administrator may designate employees of the Company to assist the
Plan Administrator in the administration of the Plan and perform ministerial
duties required of the Plan Administrator hereunder.

(b) Plan Administrator’s Authority. The Plan Administrator may consult with
Company’s officers, legal and financial advisers and others, but nevertheless
the Plan Administrator shall have the full authority and discretion to act, and
the Plan Administrator’s actions shall be final and conclusive on all parties.

(c) Claims and Appeal Procedure for Denial of Benefits. A Claimant may file with
the Plan Administrator a written claim for benefits if the Participant or
Beneficiary determines the distribution procedures of the Plan have not provided
him his

 

II-1



--------------------------------------------------------------------------------

proper interest in the Plan. The Plan Administrator must render a decision on
the claim within a reasonable period of time of the Claimant’s written claim for
benefits. The Plan Administrator must provide adequate notice in writing to the
Claimant whose claim for benefits under the Plan the Plan Administrator has
denied. The Plan Administrator’s notice to the Claimant must set forth:

(1) The specific reason for the denial;

(2) Specific references to pertinent Plan provisions on which the Plan
Administrator based its denial;

(3) A description of any additional material and information needed for the
Claimant to perfect his claim and an explanation of why the material or
information is needed; and

(4) That any appeal the Claimant wishes to make of the adverse determination
must be made in writing to the Plan Administrator within sixty (60) days after
receipt of the Plan Administrator’s notice of denial of benefits. The Plan
Administrator’s notice must further advise the Claimant that his failure to
appeal the action to the Plan Administrator in writing will render the Plan
Administrator’s determination final, binding and conclusive. The Plan
Administrator’s notice of denial of benefits must identify the contact name and
address of the Plan Administrator to whom the Claimant may forward his appeal.

If the Claimant should appeal to the Plan Administrator, the Claimant, or his
duly authorized representative, must submit, in writing, whatever issues and
comments the Claimant, or his duly authorized representative, believes are
pertinent. The Claimant, or his duly authorized representative, may review
pertinent Plan documents. The Plan Administrator will re-examine all facts
related to the appeal and make a final determination as to whether the denial of
benefits is justified under the circumstances. The Plan Administrator must
advise the Claimant of its decision within a reasonable period of time of the
Claimant’s written request for review.

 

II-2



--------------------------------------------------------------------------------

ARTICLE III

Benefits

(a) Normal Retirement Benefit. If the Participant retires on or after attaining
his Normal Retirement Age, he will be entitled to an annual income equal to 75%
of the Participant’s Final Compensation for the life of the Participant.

(b) Early Retirement Benefit. If the Participant retires on or after attaining
his Early Retirement Age, but prior to reaching his Normal Retirement Age, he
will be entitled to an annual income equal to 60% of the Participant’s Final
Compensation for the life of the Participant.

(c) Death Benefit. In the event of the death of a Participant prior to actual
retirement, the Participant’s spouse shall be entitled to an annual income equal
to 60% of the Participant’s vested Accrued Benefit for life.

(d) Disability Benefit.

(1) In the event a Participant’s employment with the Company or an Affiliate is
terminated by reason of his Total and Permanent Disability, such Participant
shall be entitled to a benefit equal to his Accrued Benefit determined as of the
date of his termination of employment.

(2) A participant will only be considered to have a Total and Permanent
Disability if he is:

(A) unable to engage in a substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or

(B) by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Participant’s Company.

(e) Termination of Employment Benefit.

(1) In the event that a Participant’s employment with the Company or an
Affiliate is terminated for any reason, other than death, the Participant shall
be entitled to a benefit equal to his vested Accrued Benefit determined as of
the date of his termination of employment.

(2) In the event a Participant terminates his employment with the Company or an
Affiliate for any reason other than death prior to becoming fully vested, the
Participant shall forfeit all nonvested benefits under this Plan.

 

III-1



--------------------------------------------------------------------------------

(f) Change in Control Benefit. In the event the Participant is terminated from
employment following a Change in Control, the Participant will be entitled to a
benefit equal to his vested Accrued Benefit determined as of the date of the
Change in Control.

(g) Vesting.

(1) The Participant shall vest in accordance with the following vesting
schedule:

 

Date

   Vested
Percent  

Prior to July 1, 2010

   0 %

July 1, 2010

   50 %

July 1, 2011

   55 %

July 1, 2012

   60 %

July 1, 2013

   65 %

July 1, 2014

   70 %

July 1, 2015

   75 %

July 1, 2016

   80 %

July 1, 2017

   85 %

July 1, 2018

   90 %

July 1, 2019

   95 %

On or after July 1, 2020

   100 %

(2) Notwithstanding the foregoing, the Participant shall be fully vested upon
attainment of Early Retirement Age or Normal Retirement Age or upon termination
of employment resulting from a Total and Permanent Disability.

(3) (A) Notwithstanding the foregoing, if a Participant’s employment is
involuntarily terminated for reasons other than for cause or the Participant is
terminated as a result of a Change in Control prior to July 1, 2015, he will be
deemed to be 70% vested.

(B) For purposes of this paragraph, if the Participant is terminated as a result
of his criminal conduct or misconduct involving moral turpitude, gross
negligence in carrying out the directions of the Board of Directors of the
Company, continued insubordination or intentional refusal to follow reasonable
and legal directions of the Board, substance abuse or intentional violation of
conflicts of interest policies established by the Board, he shall be considered
as being terminated “for cause.”

(h) Forfeitures. Forfeited amounts under this Plan shall remain the property of
the Company or, if applicable, the trust established pursuant to Article V.

 

III-2



--------------------------------------------------------------------------------

ARTICLE IV

Distribution of Benefits

(a) Time and Form of the Distribution of Benefits. The benefit payable to the
Participant pursuant to Article III shall be paid in the form of a single lump
sum payment to the Participant (or, in the case of death, the Participant’s
spouse) in an amount equal to the Actuarial Present Value of the benefits
described in Article V as soon as administratively possible following the
Participant’s termination from employment with the Company or an Affiliate for
any reason, including death.

(b) Tax Withholding. The Company may withhold, or require the withholding from
any benefit payment which it is required to make, any federal, state or local
taxes required by law to be withheld with respect to a benefit payment and such
sum as the Company may reasonably estimate as necessary to cover any taxes for
which the Company may be liable and which may be assessed with regard to such
payment. Upon discharge or settlement of such tax liability, the Company shall
distribute the balance of such sum, if any, to a Participant, or if a
Participant is then deceased, to the Beneficiary of the Participant. Prior to
making any payment hereunder, the Company may require such documents from any
taxing authority, or may require such indemnities or surety bond, as the Company
shall reasonably deem necessary for its protection.

 

IV-1



--------------------------------------------------------------------------------

ARTICLE V

Financing

(a) Financing. The benefits under this Plan, and the expenses of administering
the Plan and maintaining any trust created pursuant to paragraph (d) of this
Article V, may be paid out of the general assets of the Company or any trust.

(b) No Trust Created. Nothing contained in this Plan, and no action taken
pursuant to the provisions of this Plan, shall create or be construed to create
a funded plan, a trust of any kind or a fiduciary relationship between the
Company and a Participant, a Participant’s Beneficiary or any other person.

(c) Unsecured Interest. A Participant shall not have any interest whatsoever in
any specific asset of the Company. To the extent that any person acquires a
right to receive payments under this Plan, such right shall be no greater than
the right of any unsecured general creditor of the Company.

(d) Establishment of Trust.

(1) The Company may establish one or more trusts substantially in conformance
with the terms of the model trust described in Revenue Procedure 92-64 to assist
in meeting its obligations to Participants under this Plan. Except as provided
in paragraph (b) above and the terms of the trust agreement, any such trust or
trusts shall be established in such manner as to permit the use of assets
transferred to the trust and the earnings thereon to be used by the trustee
solely to satisfy the liability of the Company in accordance with the Plan.

(2) The Company, in its sole discretion, and from time to time, may make
contributions to the trust. Unless otherwise paid by the Company, all benefits
under the Plan and expenses chargeable to the Plan shall be paid from the trust.

(3) The powers, duties and responsibilities of the trustee shall be as set forth
in the trust agreement and nothing contained in the Plan, either expressly or by
implication, shall impose any additional powers, duties or responsibilities upon
the trustee.

(e) Alternative Funding Vehicles. In addition to, or in place of, creating and
maintaining a rabbi trust, the Company may implement other financing
arrangements for the purpose of paying some or all of the benefits provided
under this Plan.

(f) Subject to Claims. The Plan constitutes an unsecured promise by the Company
to pay benefits in the future. Participants employed by the Company shall have
the status of general unsecured creditors of the Company. The Plan is unfunded
for Federal tax purposes and for purposes of Title I of the Employee Retirement
Income Security Act of 1974. All amounts credited to the Participants’ Accounts
will remain the general assets of the Company and shall remain subject to the
claims of the Company’s creditors until such amounts are distributed to the
Participants.

 

V-1



--------------------------------------------------------------------------------

ARTICLE VI

Amendment and Termination

(a) Amendments and Termination. The Plan may be amended at any time, or from
time to time, by the Company, and the Plan may be terminated at any time by the
Company. Any such amendment or termination shall be ratified and approved by the
Company’s Board of Directors.

(b) Effect of Amendment or Termination. No amendment or termination of the Plan
shall affect the rights of any Participant’s Accrued Benefit as of the date of
such amendment or termination.

 

VI-1



--------------------------------------------------------------------------------

ARTICLE VII

Miscellaneous

(a) Payments to Minors and Incompetents. If the Plan Administrator receives
satisfactory evidence that a person who is entitled to receive any benefit under
the Plan, at the time such benefit becomes available, is a minor or is
physically unable or mentally incompetent to receive such benefit and to give a
valid release therefore, and that another person or an institution is then
maintaining or has custody of such person, and that no guardian, or other
representative of the estate of such person shall have been duly appointed, the
Plan Administrator may authorize payment of such benefit otherwise payable to
such person to such other person or institution; and the release of such other
person or institution shall be a valid and complete discharge for the payment of
such benefit.

(b) Plan Not a Contract of Employment. The Plan shall not be deemed to
constitute a contract between the Company and the Participant, nor to be
consideration for the employment of a Participant. Nothing in the Plan shall
give a Participant the right to be retained in the employ of the Company; the
Participant shall remain subject to discharge or discipline as an employee to
the same extent as if the Plan had not been adopted.

(c) Non-Alienation of Benefits. No benefit under the Plan shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to do so shall be void. No benefit under
the Plan shall in any manner be liable for or subject to the debts, contracts,
liabilities, engagements or torts of any person. If any person entitled to
benefits under the Plan shall become bankrupt or shall attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge any benefit under
the Plan, or if any attempt shall be made to subject any such benefit to the
debts, contracts, liabilities, engagements or torts of the person entitled to
any such benefit, except as specifically provided in the Plan, then such
benefits shall cease and terminate at the discretion of the Plan Administrator.
The Plan Administrator may then hold or apply the same or any part thereof to or
for the benefit of such person or any dependent or Beneficiary of such person in
such manner and proportions as it shall deem proper.

(d) State Law. This instrument shall be construed in accordance with and
governed by the laws of the State of Florida, to the extent not superseded by
the laws of the United States.

(e) No Interest in Assets. Nothing contained in the Plan shall be deemed to give
any Participant any equity or other interest in the assets, business or affairs
of the Company. No Participant in the Plan shall have a security interest in
assets of the Company used to make contributions or pay benefits.

(f) Recordkeeping. Appropriate records shall be maintained for the purpose of
the Plan, subject to the supervision and control of the Plan Administrator.

 

VII-1



--------------------------------------------------------------------------------

(g) Gender. Throughout this Plan, and whenever appropriate, the masculine gender
shall be deemed to include the feminine and neuter; the singular, the plural;
and vice versa.

(h) Liability Limited. In administering the Plan neither the Plan Administrator
nor any officer, director or employee thereof, shall be liable for any act or
omission performed or omitted, as the case may be, by such person with respect
to the Plan; provided, that the foregoing shall not relieve any person of
liability for gross negligence, fraud or bad faith. The Plan Administrator, its
officers, directors and employees shall be entitled to rely conclusively on all
tables, valuations, certificates, opinions and reports that shall be furnished
by any actuary, accountant, trustee, insurance company, consultant, counsel or
other expert who shall be employed or engaged by the Plan Administrator in good
faith.

(i) Protective Provisions. Each Participant shall cooperate with the Plan
Administrator by furnishing any and all information requested by the Plan
Administrator in order to facilitate the payment of benefits hereunder, taking
such physical examinations as the Plan Administrator may deem necessary and
taking such other relevant action as may be requested by the Plan Administrator.
If a Participant refuses to cooperate or makes any material misstatement of
information or nondisclosure of medical history, then no benefits will be
payable hereunder to such Participant or his Beneficiary, provided that, in the
Plan Administrator’s sole discretion, benefits may be payable in an amount
reduced to compensate the Company for any loss, cost, damage or expense suffered
or incurred by the Company as a result in any way of such action, misstatement
or nondisclosure.

IN WITNESS WHEREOF, this Plan is effective as of the date first written above
and has been executed on the date written below.

 

     FIRST COMMUNITY BANK OF AMERICA

5-16-05

   By:   /s/ Robert M. Menke Date     

 

VII-2